Citation Nr: 1342293	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of right index finger fracture.

5.  Entitlement to an increased (compensable) evaluation for residuals of right index finger laceration with loss of finger tip.

6.  Entitlement to an increased (compensable) evaluation for status post right bunionectomy.

7.  Entitlement to an increased (compensable) evaluation for status post left bunionectomy.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO which declined to reopen the claims for headaches and a low back and neck disability, granted an increased rating to 10 percent for residuals right index finger fracture, and denied increased ratings for the right index laceration and bilateral bunionectomy.

A hearing at the RO before the undersigned was held in April 2011.  A transcript is associated with the claims file.

In April 2012, the Board reopened the above-captioned claims for service connection, and remanded the remainder of the appeal for additional development.  The claims have been returned to the Board and the appeal is now partially ready for appellate disposition.

The Board notes that at the time of the last remand, the claims involving the neck and back were combined.  The Board here has separated these claims as separate disabilities affecting these body parts have been raised by the medical record.  Also, for reasons described below, the Board also has characterized the appeal as encompassing a claim for a TDIU rating.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in December 2012, January 2013, and July 2013, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  

The claims for service connection, the claim for higher ratings involving the right finger, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Considering functional loss, the Veteran's status post right bunionectomy exhibits symptoms productive of no more than moderate impairment due to pain, tenderness, and difficulty standing or walking for extended periods of time.

2.  Considering functional loss, the Veteran's status post left bunionectomy exhibits symptoms productive of no more than moderate impairment due to pain, tenderness, and difficulty standing or walking for extended periods of time.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 10 percent disability rating, but no greater, for the Veteran's status post right bunionectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria are met for a higher 10 percent disability rating, but no greater, for the Veteran's status post left bunionectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.63, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2006, prior to initial adjudication of the claim, provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for increased ratings, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for final resolution of the issues on appeal has been obtained.  

The service treatment records and post service treatment records have been obtained.  He has been afforded personal hearings before the RO.  He has been afforded VA examinations.  The examinations, taken cumulatively, are adequate as they address the Veteran's reported symptoms under various potentially applicable diagnostic criteria, and include thorough physical examinations and findings, to include the presence of neurological manifestations of the disabilities.  The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  As pertinent to the claims herein decided, during the hearing, the presiding Acting Veterans Law Judge (AVLJ) clarified the issues on appeal, explained the concept of an increased rating, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  

The Board is further satisfied that the RO has substantially complied with April 2012 remand directives as they pertain to the claims decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran the opportunity to submit any outstanding evidence, obtained all updated VA treatment records, and also provided a current VA examination.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. §4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 
	
The Board has reviewed all of the evidence in the claims file and Virtual VA and VBMS electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In an unappealed March 1998 rating decision, the Veteran was granted service connection for status post right and left bunionectomy, and noncompensable ratings were assigned.  The Veteran filed a claim for increased evaluations in September 2006.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The Veteran's disabilities are currently assigned noncompensable evaluations pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5280.  Under Diagnostic Code 5280, unilateral hallux valgus is assigned a maximum 10 percent disability when there has been a foot operation with resection of the metatarsal head, or when the disorder is severe and equivalent to amputation of a great toe.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 CFR § 4.31 (2013).  As 10 percent is the highest evaluation permitted, no higher evaluation is warranted under the currently assigned diagnostic code.  

The Board will thus consider whether an increased evaluation or separate evaluations would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In a September 2006 submission, the Veteran reported extreme pain and discomfort and that he was unable to walk or stand for more than one hour.

On VA examination in November 2006, the examiner noted in-service bilateral bunion surgeries with no further surgeries.  The Veteran reported pain at the surgery sites on cold, wet days and on prolonged standing.  He took Motrin for the pain.  He could not jog or run due to pain.  On examination, the Veteran's gait was normal and he walked without an assistive device.  His feet were flat on both sides and demonstrated no eversion at the ankles.  There were no calluses or corns.  There was full range of motion in the ankles.  There were medial surgical scars on the dorsi of both feet.  The scars were 6 centimeters in length and were in the long axis of the foot.  X-rays were normal and there was no evidence of osteoarthritic change of the first metatarsal phalangeal joints of the feet.  The diagnosis was residuals of bilateral pedal bunion surgery.  An addendum noted no need for orthotics.

On VA examination in January 2011, the Veteran complained of pain, weakness, and fatigue.  He reported he could only stand for 15 minutes and could walk only 50 yards before having significant discomfort.  He used Excedrin for pain.  No corrective shoes, inserts, or braces were used.  He could not engage in sports or significant walking because of the conditions.  On examination, there was objective evidence of painful motion and tenderness.  There was no evidence of abnormal weightbearing such as callosities, breakdown, or unusual shoe wear.  Two surgical scars were noted.

In April 2011, the Veteran described his in-service injury, which involved a heavy generator falling on his toes.  He testified that the surgery performed was equivalent to a bunionectomy, and that screws were placed in the toes.  He reported current difficulty with walking, standing, pain, and swelling.  See Hearing Transcript, p. 3-12. In a July 2011 VA treatment record, x-rays of the bilateral feet were normal.  There were no signs of degenerative, inflammatory or metabolic arthropathy.  There were no changes from the prior examination.  The impression was seronegative rheumatoid arthritis/Pallindromic Rheumatism/spondyloarthropathy.  CAPRI Record Set #4, p. 19/79.  The Board notes that these are non-service connected conditions.

On VA examination in May 2012, the Veteran reported regular use of over the counter shoe inserts.  The Veteran reported he was limited in standing and walking, and could not run.  The Veteran had pain in both great toes with mild to moderate symptoms since his surgery.  The examiner found there was no evidence of a Morton's neuroma, metatarsalgia, hammertoes, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner stated that X-rays from November 2006 supported these findings.  He did not have bilateral weak foot.  He had scars on both feet measuring 5 centimeters.  The scars were well-healed.  His functional impairment was not so extreme as to indicate that amputation would be helpful.  X-rays from 2006 showed mild hallux valgus with evidence of surgical repair, and no significant arthropathy.  

The examiner found painful motion bilaterally, tenderness, and mild flat foot.  There were no calluses, skin breakdown, or unusual shoe wear.  There was no weakness or fatigability.  There was bilateral pedal edema due to congestive heart failure.  There was no instability.  The range of motion on the left MTP in flexion was 0 to 30 degrees.  On the right, range of motion was decreased to 0 to 20 degrees.  There was pain throughout bilaterally.  The Veteran complained of numbness in the toes, but a sensory examination was normal bilaterally.  

The Veteran denied flare-ups.  His condition was stable.  There was no additional limitation on weakened movement, excess fatigability, incoordination, or range of motion with flare-ups.  There was no evidence that repeated use would additionally limit range of motion or functional loss.  Functional limitation due to pain, weakened movement, excess fatigability, or incoordination of the feet would not be commensurate with a moderately severe foot injury, or moderately severe malunion or nonunion of the tarsal or metatarsal bones, or be analogous to amputation.  There was subjective sensory loss, but no objective neurologic deficits or impairment to either toe.  The scars were not painful or unstable, and there was no limitation of motion or function from the scars.

X-rays from May 2012 showed old postoperative changes of the right and left great toes.  There were no acute findings.  It was noted that the Veteran had diabetes (a non-service connected condition), and he was instructed on diabetic foot care.  CAPRI Record Set #3, p. 7/17.

In September 2012, the Veteran was examined for rheumatoid arthritis, a non-service connected condition.  CAPRI Record Set #4, p. 39/79.  The condition affected his feet, causing pain and swelling, and affecting ambulation.  A foot examination revealed no evidence of Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, or weak foot.  He used no assistive devices.

In May 2013, a VA treatment note documented edema in the legs.  Sensation was intact in the bilateral feet.  The MPTJs had decreased motion without crepitus.  Pain was elicited on motion.  There was mild lateral deviation of the bilateral hallux, and a decrease in the medial longitudinal arch bilaterally.  An evaluation of the Veteran's stance showed the hallux was unable to purchase ground, and very weak hallux toes.  There was no arch with weight bearing.  The Veteran could not perform single or double toe raises due to pain.  X-rays showed old postoperative changes, with no acute findings.  The Veteran's diabetes was discussed, along with his foot pain.  He was not a surgical candidate due to current diabetes.

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased 10 percent evaluation for each foot under the provisions of Diagnostic Code 5284 based on other foot injuries.  This evaluation contemplates a moderate foot injury.  The words "moderate," "moderately severe," and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6.  Loss of use of a foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Examples that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop.  38 C.F.R. § 4.63.

Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated.  Some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joint, and other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Here, the Board finds that a 10 percent rating is warranted for each foot throughout the appeal period based on the pain, limited motion, and functional loss caused by each disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Indeed, the May 2012 VA examiner specifically determined the Veteran has suffered from "mild to moderate symptoms since his surgery."  In November 2006, pain was reported at the surgery sites on cold, wet days and on prolonged standing.  The Veteran could not jog or run due to pain.  The January 2011 examiner noted objective evidence of painful motion and tenderness.  In May 2012, there was objective evidence of painful motion bilaterally, and decreased motion on the right.  In May 2013, pain was elicited on motion, the Veteran displayed an abnormal stance, and he could not perform single or double toe raises due to pain.  

Thus, the evidence demonstrates functional loss with painful range of motion, which the Board finds equates a moderate foot injury.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.  Some symptoms may be attributable to non-service connected rheumatoid arthritis or diabetes.  However, when it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  For the above reasons, the Board finds that a 10 percent evaluation for each foot is warranted.

A higher evaluation, however, is not warranted.  For other foot injury, 20 and 30 percent evaluations are assigned for moderately severe and severe foot injuries, respectively. A maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

Here, in November 2006 the Veteran's gait was normal and he walked without an assistive device.  There was full range of motion in the ankles.  The Veteran did not need for orthotics in his footgear.  In January 2011, there was no evidence of abnormal weighbearing including any callosities, breakdown, or unusual shoe wear.  In May 2012, there were no calluses, skin breakdown, or unusual shoe wear.  There was no weakness, fatigability, or instability.  The Veteran's condition was stable.  The May 2012 examiner further specifically found, "functional limitation due to pain, weakened movement, excess fatigability, or incoordination of the feet would not be commensurate with a moderately severe foot injury."  For these reasons, the Board finds the Veteran's bilateral foot disability overall more reflective of a moderate foot injury, and not a moderately severe or severe foot injury.  Accordingly, evaluations in excess of 10 percent are not warranted under this diagnostic code.

As for Diagnostic Code 5276, an evaluation in excess of 10 percent requires evidence of severe flatfoot, which requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  While there is some evidence of flatfoot, the May 2012 VA examiner specifically described it as "mild."  Further, the record does not show evidence of marked deformity, swelling due to flatfoot, or any callosities.  Thus, an evaluation in excess of 10 percent is not warranted.  Additionally, the evidence shows that the Veteran does not have weak foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes5277, 5278, 5279, 5281, 5282, 5283 (2013).  Consequently, the Veteran is not entitled to an evaluation in excess of 10 percent under those diagnostic codes.   

The Board notes that pursuant to the April 2012 remand, the examiner was asked to assess the neurological impairment related to the Veteran's bilateral foot disabilities, if any.  The May 2012 examiner determined that the sensory examination was normal.  The examiner specifically found "no objective neurologic deficits or impairment to either toe."  Consequently, separate neurological ratings are not warranted.

The Board further acknowledges the presence of scars.  The Veteran's scars, however, are not of the requisite size for a compensable rating, nor is there any indication that the scars are painful, unstable, or otherwise affect functioning.  Thus, the criteria for compensable ratings for the scars are not met.

In reaching this decision, the Board has specifically considered the Veteran's competent and credible lay statements regarding the manifestations of his disability.  To the extent he may assert that he currently is experiencing more than moderate foot impairment, and to the extent he asserts separate ratings are warranted for numbness of the feet, these statements are outweighed by the examiner's findings.  This is because the examiners have specialized medical knowledge and training to determine complicated matters such as the presence of neurological impairment and other feet disorders (Morton's neuroma, hammertoes, etc), as opposed to the Veteran's statements regarding his pain, swelling, and functional limitations due to his feet, which are highly probative and assigned significant weight.  Findings of medical professionals, given their experience, education, and experience, are given more weight than the lay statements in this particular instance.  

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's bilateral foot disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various orthopedic symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 
The Board has applied the benefit-of-the doubt doctrine in reaching the determinations above, but finds that the preponderance of the evidence is against assignment of any higher or separate rating than those assigned herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a disability rating of 10 percent, but no higher, for the status post right bunionectomy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent, but no higher, for the status post left  bunionectomy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the appeal must be remanded for further development of the record.  

As for the claims for service connection, the Veteran served during the Persian Gulf Era and seeks service connection for conditions that could constitute a chronic disability resulting from an undiagnosed illness.  However, it is unclear whether the Veteran served in the Southwest Asia Theater of operations during active duty.  The Veteran's DD Form 214 shows he was awarded the Overseas Service Ribbon, and that he had foreign service.  The record shows that he did serve in Germany for a time.  However, there are no personnel records presently associated with the claims file and the Board is unable to otherwise tell whether there was any service in the Southwest Asia Theater of operation. On remand, the RO should clarify, with supportive documentation, whether the Veteran in this case qualifies as a Persian Gulf Veteran.

As for the claim for a neck disability, a March 2008 MRI shows a diagnosis of multilevel cervical spondylosis.  See CAPRI Record Set #3, p. 16/17.  As for an in-service event, the Veteran has contended several times that he was in a "freak" accident involving a blow to the head around 1995, although service records do not appear to show this.  However, a December 1991 record shows tenderness in the cervical and thoracic muscle groups.

As for the claim for a back disability, the record shows a diagnosis of palindromic rheumatism/sero-negative rheumatoid arthritis affecting the low back.  See CAPRI Record Set #4, p. 16/79.  As for an in-service event, the Veteran testified that his low back was injured in the same accident that injured his feet in service.  Additionally, in January 1992 the Veteran reported a history of low back pain for one year, and was again seen for low back pain in July 1993.  

As for the claim for headaches, a February 2010 VA treatment record shows a diagnosis of headaches.  This record indicates that the headaches may be related to the Veteran's cervical spine disorder.  In service, the Veteran complained of headaches in October 1994.  On separation in February 1996, the Veteran reported that he had constant severe headaches with numbness of the head every morning.  

A VA examination addressing the etiology of these claims must be conducted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

As for the claims for higher ratings involving the right finger, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the orthopedic disability rated as 10 percent disabling, the Board ordered a current VA examination in order to determine the present severity of the disability.  In so doing, the Board specifically sought information concerning any neurological impairment present in the right index finger.  See April 2012 Remand Directive #3(e).  In this regard, the Board noted that at the April 2011 hearing, the Veteran testified that he has numbness causing functional impairment. A VA examination was conducted in May 2012, but the examiner did not conduct a neurological assessment, or offer any findings relating to sensory problems, numbness, or other neurological impairments relating to the disability.  The Board finds that this information must be obtained before the claim is adjudicated.  Additionally, CAPRI records show a new diagnosis of non-service connected rheumatic arthritis affecting the hand.  See CAPRI Record Set #4, p. 45/79.  To the extent possible, the effects of this disability should be separated from the effects of the service-connected disability on examination.

As for the skin disability affecting the right index finger, rated as noncompensably disabling, the Board notes that this disability has been rated under 38 C.F.R. 4.118, Diagnostic Code 7805.  Under the pre-2008 regulations, which are applicable in this case, the disability is to be rated based on limitation of function.  At the April 2011 hearing, the Veteran testified that his scar causes limitation of function.  See April 2011 Hearing Testimony, p. 32 & 36.

The May 2012 examiner determined that given the size of the scar, a separate assessment of the scar was not necessary.  This is incorrect, and the scar must be properly assessed prior to appellate adjudication.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) ,the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   

The record here shows that the Veteran is unemployed, and that his service-connected foot disabilities affect his abilities to stand, walk, and run, and his service-connected right hand disabilities affect his abilities to lift, grasp, and play music.  At the April 2011 hearing, the Veteran testified that his finger disabilities affect his ability to work.  See Hearing Transcript, p. 37.  The Board finds that a claim for a TDIU rating has been reasonably raised. 
 
Any decision with respect to the claims being remanded may affect the Veteran's claim for a TDIU rating.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim for a TDIU rating.  

2.  Take appropriate action to ascertain for the record whether the Veteran in this case qualifies as a Persian Gulf Veteran (i.e. whether the Veteran served in the Southwest Asia Theater of operations during active duty).  All supportive documentation, to include personnel records, should be associated with the claims file.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and likely etiology of the claimed headaches, neck disorder, and back disorder.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

(A.)  If, and only if, it is determined that the Veteran in this case qualifies as a Persian Gulf Veteran, the examiner should determine whether it is at least as likely as not that his current disability manifested by headaches, a neck disorder, and back disorder is due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known diagnosable disease entity.  

(B.)  The VA examiner must expressly identify each underlying diagnosis of the neck, back and headaches.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that each currently demonstrated disability is due to an event or incident of his period of active service.  In so doing, the examiner should address the symptomatology documented in the service treatment records (STRs), included those identified hereinabove (December 1991 STR, January 1992 STR, July 1993 STR, October 1994 STR, and February 1996 STR).

With specific respect to the headaches, the VA examiner should further opine as to whether it is at least as likely as not that the headaches were caused or aggravated (permanently made worse) by Veteran's cervical spine disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  An explanation for all conclusions expressed must be provided.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

4.  Provide the Veteran a VA examination to determine the current severity of his right index finger disabilities. All indicated tests and studies are to be performed. The claims file should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report. The examiner should provide a response to each of the following:

(A.)  Indicate whether the Veteran experiences any neurological impairment due to his right index finger disabilities.  If such neurological impairment exists, the examiner should identify the specific nerve(s) involved and describe all manifestations and the severity of such damage.  The examiner should address the Veteran's complaints of numbness in the right hand and index finger. 

The examiner should attempt, to the extent possible, to separate the symptoms of his service-connected disability from those of his non-service connected rheumatic arthritis affecting the right hand.  If the examiner cannot distinguish among the various symptomatology, this should be indicated.

(B.)  Provide a detailed description of all scars resulting from the right index finger surgery, and indicate the size of each of the scars and whether any scars are painful, unstable, or limit function.  The examiner should address the Veteran's complaints of functional limitation due to the scar.

If the physician is unable to answer the above inquiries, an explanation must be provided, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the physician should state what information is needed in order to offer an opinion.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested opinions have been obtained, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


